                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       RICARDO A. VASQUEZ CRUZ,                        Case No. 19-CV-05251-LHK
Northern District of California
 United States District Court




                                  13                    Petitioner,                        ORDER GRANTING PETITIONER'S
                                                                                           PETITION FOR WRIT OF HABEAS
                                  14              v.                                       CORPUS AND DENYING AS MOOT
                                                                                           PETITIONER’S MOTION FOR
                                  15       WILLIAM P. BARR, et al.,                        TEMPORARY RESTRAINING ORDER
                                  16                    Respondents.                       Re: Dkt. Nos. 1-1
                                  17

                                  18           On August 22, 2019, Petitioner Ricardo Vasquez Cruz (“Petitioner”) filed a verified

                                  19   petition for writ of habeas corpus under 28 U.S.C. § 2241. See ECF No. 1 (“Pet.”). Petitioner is a

                                  20   native and a citizen of El Salvador who is currently detained in Immigration and Customs

                                  21   Enforcement (“ICE”) custody. See Pet. ¶ 7; ECF No. 1-3 (“Sanchez Decl.”), Ex. B (“Vasquez

                                  22   Cruz Decl.”) ¶¶ 1–2. Petitioner argues that his prolonged detention without a bond hearing is

                                  23   unlawful and in violation of due process, and requests that the Court either (1) order his immediate

                                  24   release; or (2) order Respondents William P. Barr, Kevin McAleenan,1 Richard Valeika, and

                                  25
                                       1
                                  26     Chad Wolf has replaced Kevin McAleenan as Acting Secretary of Homeland Security. Pursuant
                                       to Federal Rule of Civil Procedure 25(d), Chad Wolf automatically substitutes Kevin McAleenan
                                  27   as a respondent in this matter.
                                                                                       1
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   Wendell Anderson (“Respondents”) to provide Petitioner “a custody hearing at which the

                                   2   government is required to justify continued detention by clear and convincing evidence that

                                   3   [Petitioner] is a danger or flight risk.” Pet. ¶¶ 4, 48.

                                   4           On August 22, 2019, Petitioner also filed a motion for a temporary restraining order

                                   5   (“TRO”) seeking the same relief. See ECF No. 1-1 (“TRO Mot.”). On September 5, 2019,

                                   6   Respondents filed a Consolidated Opposition to Motion for Temporary Restraining Order and

                                   7   Return to Petition for Writ of Habeas Corpus. ECF No. 6 (“Opp’n”). On September 16, 2019,

                                   8   Petitioner filed a Reply. ECF No. 7 (“Reply”).

                                   9           Having considered the briefing and exhibits submitted by the parties, the Court GRANTS

                                  10   Petitioner’s habeas petition and DENIES as moot Petitioner’s TRO motion.

                                  11   I.      BACKGROUND
                                  12           Petitioner first entered the United States in 1999 after fleeing El Salvador because of gang
Northern District of California
 United States District Court




                                  13   violence. Vasquez Cruz Decl. ¶ 2. Beginning in 2001, Petitioner held lawful status as a

                                  14   Temporary Protected Status (“TPS”) beneficiary. Id. ¶ 3. At issue in this case, on January 16,

                                  15   2018, Petitioner was convicted of felony violations of: (1) California Penal Code section 273.5(a),

                                  16   corporal injury of a spouse or cohabitant; and (2) California Penal Code section 273a(a), child

                                  17   abuse. Reyes Decl. ¶ 10. Petitioner was sentenced to 364 days in jail and three years of probation

                                  18   for these 2018 offenses. Id. Unrelated to the instant case, Petitioner also has other convictions on

                                  19   his record, but an alien is subject to mandatory detention only where the release from state custody

                                  20   “is directly tied to the basis for detention under [8 U.S.C. § 1226(c)(1)].” Matter of Garcia

                                  21   Arreola, 25 I. & N. Dec. 267, 269 (BIA 2010). Because of Petitioner’s conviction, Petitioner lost

                                  22   his status as a TPS holder. Pet. ¶ 12; Vasquez Cruz Decl. ¶¶ 7–8.

                                  23           On May 17, 2018, immediately after serving his jail sentence, Petitioner was arrested by

                                  24   ICE agents, who have held Petitioner in custody since that date. Pet. ¶ 13; Vasquez Cruz Decl. ¶

                                  25   8. Petitioner was served with a Notice to Appear charging Petitioner as removable from the

                                  26   United States under the Immigration and Nationality Act (“INA”) section 212(a)(6)(A)(i). Reyes

                                  27
                                                                                           2
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   Decl. ¶ 12, Ex. A. On June 26, 2018, Petitioner requested a custody redetermination hearing (also

                                   2   referred to throughout as a “bond hearing”), pursuant to 8 U.S.C. § 1226. Pet. ¶ 2. Pursuant to 8

                                   3   U.S.C. § 1226(a), an alien may be detained pending a decision of whether the alien is to be

                                   4   removed from the United States. Under this provision, the Attorney General may keep the alien in

                                   5   detention or allow release on condition of parole or bond. Nielsen v. Preap, 139 S. Ct. 954, 959

                                   6   (2019). If the Attorney General decides to detain the alien, the alien may seek review of the

                                   7   Attorney General's decision at a hearing before an Immigration Judge (“IJ”), 8 C.F.R. §

                                   8   236.1(d)(1), and the IJ may grant release on bond. Id. at 959–60. In those hearings, the alien

                                   9   bears the burden of proving that he “poses no flight risk and no danger to the community.” Id.

                                  10          Relevant here, however, pursuant to 8 U.S.C. § 1226(c), the Attorney General is mandated

                                  11   to detain any alien who has, for instance, committed a crime involving moral turpitude (“CIMT”).

                                  12   An individual detained under § 1226(c) may ask an IJ to reconsider whether the mandatory
Northern District of California
 United States District Court




                                  13   provision applies to him. During this hearing, called a “Joseph hearing,” the detainee “may avoid

                                  14   mandatory detention by demonstrating that he is not an alien, that he was not convicted of the

                                  15   predicate crime, or that the INS is otherwise substantially unlikely to establish that the detainee is

                                  16   in fact subject to mandatory detention.” Demore v. Kim, 538 U.S. 510, 514 n.3 (2003) (citing

                                  17   Matter of Joseph, 22 I. & N. Dec. 799 (BIA 1999)). If an alien is properly detained under §

                                  18   1226(c), the IJ lacks the authority to release the alien on bond. See 8 C.F.R. § 1003.19(h)(2)(i)(D)

                                  19   (“[A]n immigration judge may not redetermine conditions of custody imposed by [DHS] with

                                  20   respect to . . . [a]liens in removal proceedings subject to section 236(c)(1) of the Act.”).

                                  21          On June 27, 2018, in response to Petitioner’s June 26, 2018 request for a bond hearing, the

                                  22   IJ scheduled a hearing for Petitioner to show that he is not properly classified as an alien subject to

                                  23   mandatory detention. Sanchez Decl., Ex. A; Pet. ¶ 14; Reyes Decl. ¶ 13. On July 17, 2018,

                                  24   through counsel, Petitioner filed a brief that argued that Petitioner’s crimes of conviction did not

                                  25   constitute CIMTs that would render Petitioner subject to mandatory detention pursuant to 8 U.S.C.

                                  26   § 1226(c). Pet. ¶ 15; Reyes Decl., Ex. D. That same day, the IJ, citing his lack of jurisdiction,

                                  27
                                                                                          3
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   denied Petitioner’s request for a bond hearing. Pet. ¶ 2. In particular, the IJ decided that

                                   2   Petitioner’s California Penal Code section 273.5 conviction is a CIMT, which renders Petitioner

                                   3   subject to mandatory detention, and that under the INA section 236(c), the IJ lacked jurisdiction to

                                   4   grant a bond hearing. Pet. ¶ 16; Reyes Decl., Ex. C.

                                   5          On July 24, 2018, Petitioner filed another request for a bond hearing and argued that the IJ

                                   6   had jurisdiction to hold a bond hearing. Reyes Decl. ¶ 15, Ex. F. On August 1, 2018, the IJ

                                   7   denied Petitioner’s second request for bond hearing because the IJ again found that Petitioner

                                   8   failed to show that he is not subject to mandatory detention. Reyes Decl. ¶ 16, Ex. G. On August

                                   9   14, 2018, Petitioner timely filed an appeal of the IJ’s decision with the Board of Immigration

                                  10   Appeals (“BIA”). Pet. ¶ 2. On August 24, 2018, the IJ issued a bond memorandum describing his

                                  11   rationale for denying the request for custody redetermination. Reyes Decl. ¶ 18, Ex. J.

                                  12          On October 11, 2018, while his appeal was pending with the BIA, Petitioner filed his first
Northern District of California
 United States District Court




                                  13   habeas petition with the Court (Case No. 18-CV-06215-LHK). Pet. ¶ 2. The Court denied his

                                  14   petition without prejudice because Petitioner had failed to exhaust his administrative remedies.

                                  15   See Vasquez Cruz v. Sessions, No. 18-CV-06215-LHK, 2018 WL 6047287 (N.D. Cal. Nov. 18,

                                  16   2018). Subsequently, on December 13, 2018, the BIA issued its decision, which affirmed the IJ’s

                                  17   decision that Petitioner was subject to mandatory detention. Pet. ¶ 2; Sanchez Decl., Ex. F.

                                  18   Having exhausted his administrative remedies, Petitioner filed the instant petition with the Court

                                  19   on August 22, 2019. See Pet. at 1.

                                  20          On December 3, 2018, Petitioner was found removable by IJ Joseph Park, and the BIA

                                  21   affirmed on May 16, 2019. Reyes Decl., Exs. M, O. Petitioner currently has a petition for review

                                  22   (“PFR”) of his final order of removal pending with the Ninth Circuit (Case No. 19-71238), and a

                                  23   temporary stay of removal is in effect. Reyes Decl. ¶ 29. At present, Petitioner continues to be

                                  24   detained without a bond hearing at the Yuba County Detention Facility. Pet. ¶¶ 2, 7.

                                  25   II.    DISCUSSION

                                  26          In the instant habeas petition, Petitioner argues that relief is warranted because his

                                  27
                                                                                         4
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   conviction under California Penal Code section 273.5 is not a crime involving moral turpitude

                                   2   (“CIMT”), and thus he is not subject to mandatory detention without a bond hearing. Pet. ¶¶ 3.

                                   3   Respondents argue that the Court should dismiss the instant petition because it lacks jurisdiction to

                                   4   grant the requested relief. Opp’n at 5–6. Respondents also argue that, even if the Court has

                                   5   jurisdiction, the Court should deny the petition on the merits because Petitioner’s conviction under

                                   6   California Penal Code section 273.5 is a CIMT, Id. at 6–11. The Court first considers whether it

                                   7   has jurisdiction to consider Petitioner’s claim and then turns to the merits of Petitioner’s claim.

                                   8      A. Jurisdiction

                                   9          Respondents argue that the Court should dismiss this habeas petition because the petition

                                  10   raises “a question of law that must be raised in his PFR pending with the Ninth Circuit,” pursuant

                                  11   to 8 U.S.C. § 1252(a)(5), (b)(9). Resp. at 5–6. Petitioner argues that those provisions do not

                                  12   deprive the Court of jurisdiction because whether Petitioner is subject to mandatory detention
Northern District of California
 United States District Court




                                  13   presents a legally distinct issue from whether he is removable. Reply at 7–8. The Court agrees

                                  14   with Petitioner.

                                  15          Recently, in Nielsen v. Preap, the United States Supreme Court considered an immigration

                                  16   habeas corpus class action raising the question whether aliens were subject to mandatory detention

                                  17   when the government failed to detain the aliens upon their release from state custody pursuant to

                                  18   § 1226(c). 139 S. Ct. 954, 960–61 (2019). Before reaching the merits, the Supreme Court first

                                  19   considered whether § 1252(b)(9) required the petitioners to raise their claim only in the context of

                                  20   a judicial review of a final removal order. The Supreme Court found that § 1252(b)(9) did not

                                  21   present a jurisdictional bar:

                                  22          As in Jennings , respondents here "are not asking for review of an order of removal;
                                              they are not challenging the decision to detain them in the first place or to seek
                                  23          removal [as opposed to the decision to deny them bond hearings]; and they are not
                                              even challenging any part of the process by which their removability will be
                                  24
                                              determined. Under these circumstances, . . . § 1252(b)(9) does not present a
                                  25          jurisdictional bar.”

                                  26   Id. at 962 (quoting Jennings v. Rodriguez, 138 S. Ct. 830, 841 (2018)). The Supreme Court

                                  27
                                                                                         5
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   concluded that it had jurisdiction to reach the merits of the petitioners’ claims that they were not

                                   2   subject to mandatory detention. Id. at 963.

                                   3          Preap is on all fours with the instant case. As in Preap, Petitioner brings a habeas petition

                                   4   under 28 U.S.C. § 2241 challenging his mandatory detention without bond hearing. See Preap,

                                   5   139 S. Ct. at 961. Petitioner is “not asking for review of an order of removal,” and he is “not

                                   6   challenging the decision to detain [him] in the first place or to seek removal” as opposed to the

                                   7   decision to deny him a bond hearing. Id. at 962 (quoting Jennings, 138 S. Ct. at 841). Moreover,

                                   8   in the instant proceedings, Petitioner is “not even challenging any part of the process by which

                                   9   [his] removability will be determined.” Id. In fact, Petitioner’s conviction for a purported “crime

                                  10   involving moral turpitude” is not even the basis on which he is being charged as removable.

                                  11   Opp’n at 6; see also Reyes Decl., Ex. O (affirming IJ’s finding that Petitioner is removable on

                                  12   other grounds). Accordingly, Preap confirms that 8 U.S.C. § 1252(b)(9) does not present a
Northern District of California
 United States District Court




                                  13   jurisdictional bar to the Court’s consideration of Petitioner’s claim.

                                  14          Respondents’ other citations are unavailing. For instance, Respondents cite the Ninth

                                  15   Circuit’s opinion in J.E.F.M. to argue that Petitioner raises a question of law that must be raised

                                  16   with a petition for review of a final removal order. Opp’n at 5–6 (citing J.E.F.M. v. Lynch, 837

                                  17   F.3d 1026 ((9th Cir, 2016)). The J.E.F.M. court held, “Taken together, § 1252(a)(5) and §

                                  18   1252(b)(9) mean that any issue—whether legal or factual—arising from any removal-related

                                  19   activity can be reviewed only through the PFR process.” J.E.F.M., 837 F.3d at 1031 (emphasis in

                                  20   original). But, as discussed above, the United States Supreme Court has clearly held that whether

                                  21   an alien is subject to mandatory detention under 8 U.S.C. § 1226(c) is a separate issue from the

                                  22   underlying removal proceedings. See Preap, 139 S. Ct. at 962. Holding otherwise would

                                  23   effectively insulate the agency from review of its decision to detain an alien through removal

                                  24   proceedings until after removal proceedings had concluded. See 8 U.S.C. § 1252(b)(9) (providing

                                  25   judicial review upon issuance of final order).

                                  26          Similarly, Respondents rely upon the Court’s prior order denying Petitioner’s intial habeas

                                  27
                                                                                         6
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   petition. Opp’n at 6 (citing Vasquez Cruz, 2018 WL 6047287, at *5). However, the Court did not

                                   2   hold that it would lack jurisdiction to consider Petitioner’s claim upon his exhaustion of

                                   3   administrative remedies. Instead, the Court stated that, upon receiving a BIA decision regarding

                                   4   his mandatory detention, “[i]f Petitioner is dissatisfied with the BIA's decision, he then may file a

                                   5   petition for habeas corpus in the district court.” Vasquez Cruz, 2018 WL 6047287, at *4. Other

                                   6   courts within this district have similarly found jurisdiction to consider whether an alien is subject

                                   7   to mandatory detention. See, e.g., Bermudez v. U.S. Immigration & Custom Enf't, No. C07-

                                   8   2983VRW(PR), 2008 WL 269481, at *2 (N.D. Cal. Jan. 29, 2008) (“Petitioner may properly bring

                                   9   in this court via habeas his claim of denial of his due process right to a bail hearing.”).

                                  10   Accordingly, the Court finds that it has jurisdiction to consider Petitioner’s claim.

                                  11      B. Merits
                                  12          Under 8 U.S.C. § 1226(c)(1)(A), aliens convicted of a CIMT are subject to mandatory
Northern District of California
 United States District Court




                                  13   detention and are thus ineligible for a bond hearing. See also 8 U.S.C. 1182(a)(2). Petitioner

                                  14   argues that he is not subject to mandatory detention pursuant to 8 U.S.C. § 1226(c) because his

                                  15   prior conviction under California Penal Code section 273.5 was not a CIMT. Respondents argue

                                  16   that the IJ and BIA correctly found Petitioner’s section 273.5 conviction to be a CIMT and that

                                  17   Petitioner is therefore subject to mandatory detention. The Court finds that Petitioner is eligible

                                  18   for a bond hearing because his conviction under section 273.5 is not categorically a CIMT.

                                  19          1. Categorical Approach
                                  20          To determine whether a prior conviction qualifies as a crime involving moral turpitude, the

                                  21   Court must “first make a categorical comparison of the elements of the statute of conviction to the

                                  22   generic definition, and decide whether conduct proscribed by [the statute of conviction] is broader

                                  23   than, and so does not categorically fall within, this generic definition.” Huerta–Guevara v.

                                  24   Ashcroft, 321 F.3d 883, 887 (9th Cir. 2003).

                                  25          The Ninth Circuit has squarely held that California Penal Code section 273.5 is overbroad

                                  26   with respect to the victims covered by the statute and thus not categorically a crime involving

                                  27
                                                                                          7
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   moral turpitude. For example, the Ninth Circuit explained in Cervantes v. Holder, “Our

                                   2   precedents make clear that . . . [Cal. Penal Code section] 273.5(a) is not categorically a CIMT.”

                                   3   772 F.3d 583, 588 (9th Cir. 2014). The Cervantes court contrasted its holding in Grageda, where

                                   4   the Ninth Circuit held that corporal injury of a spouse is categorically a CIMT, with Morales-

                                   5   Garcia, in which the Ninth Circuit held that corporal injury of a cohabitant is not categorically a

                                   6   CIMT. See id. (citing Grageda v. INS, 12 F.3d 919, 922 (9th Cir.1993); Morales-Garcia v.

                                   7   Holder, 567 F.3d 1058 (9th Cir.2009)). Specifically, in Morales-Garcia, the Ninth Circuit held

                                   8   that not all of the victims covered by section 273.5 had the degree of vulnerability that would give

                                   9   rise to a CIMT. Morales-Garcia, 567 F.3d at 1066. The Ninth Circuit drew a bright line between

                                  10   spousal victims and non-spousal victims because other relationships covered by the statute

                                  11   “embody a lesser level of commitment, trust, and dependency than marriage, which, for example,

                                  12   creates community property rights, and subjects former spouses to dissolution procedures.”
Northern District of California
 United States District Court




                                  13   Morales-Garcia, 567 F.3d at 1065–66. In so doing, the Ninth Circuit contrasted spousal victims

                                  14   with non-spousal victims, who may have no more than a “substantial, amorous relationship and,

                                  15   perhaps, a sporadic shared living arrangement.” Id. at 1066. Thus, the Morales-Garcia court

                                  16   explained, “[N]ot all victims under [California Penal Code section 273.5] are particularly

                                  17   ‘vulnerable,’ nor are they ‘entitled to . . . care and protection” by the perpetrator.’”)).

                                  18           Accordingly, the Ninth Circuit has clearly held that section 273.5 is categorically

                                  19   overbroad, and the Court follows suit.

                                  20           2. Divisibility
                                  21           If the state offense is broader than the federal offense, courts use the modified categorical

                                  22   approach if the state offense is divisible. Divisible means that the state offense “comprises

                                  23   multiple, alternative versions of the crime.” Descamps v. United States, 570 U.S. 254, 262 (2013).

                                  24   The Ninth Circuit has held that California Penal Code section 273.5 “is a divisible statute for

                                  25   which a conviction under one portion of the statute (corporal injury against a spouse) will qualify

                                  26   as a CIMT, while conviction under other subsections (for example, corporal injury against a

                                  27
                                                                                           8
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   cohabitant) will not.” Cervantes, 772 F.3d at 588.

                                   2           Petitioner argues that the United States Supreme Court’s decision in Mathis v. United

                                   3   States, 136 S. Ct. 2243 (2016), is irreconcilable with the Ninth Circuit’s previous holdings that

                                   4   section 273.5 is divisible with respect to victim type. See Pet. ¶ 27. Respondents argue that the

                                   5   Ninth Circuit has reiterated that section 273.5 is divisible even after Mathis. Opp’n at 9 (citing

                                   6   Heredia v. Sessions, 720 Fed. App’x 376 (9th Cir. 2017) (unpublished)). Because the Court finds

                                   7   that Petitioner is entitled to relief even if the statute is divisible, the Court need not determine

                                   8   whether Ninth Circuit precedent finding section 273.5 to be divisible is irreconcilable with Mathis.

                                   9   Instead, the Court will assume that section 273.5 is divisible and will proceed to consider

                                  10   Petitioner’s conviction under the modified categorical approach.

                                  11           3. Modified Categorical Approach
                                  12           Petitioner contends that, even if section 273.5 were divisible, his conviction record
Northern District of California
 United States District Court




                                  13   demonstrates that he was not convicted of a CIMT under the modified categorical approach. TRO

                                  14   Mot. at 21–24. Respondents argue that Petitioner’s conviction record definitively establishes that

                                  15   he was in a dating relationship with his victim, which Respondents claim renders Petitioner’s

                                  16   conviction a CIMT under the modified categorical approach. Opp’n at 10–11.

                                  17           Under the modified categorical approach, the Court “consider[s] whether the ‘judicially

                                  18   noticeable facts in the record indicate that [the alien] was convicted of the elements of the

                                  19   generically defined crime.’” Cervantes, 772 F.3d at 588 (quoting Huerta–Guevara v. Ashcroft,

                                  20   321 F.3d 883, 887 (9th Cir. 2003)). The Ninth Circuit has further elaborated that, “[i]f the record

                                  21   does not conclusively establish that the noncitizen was convicted of the elements of the generic

                                  22   offense, then she was not convicted of the offense for purposes of the immigration statutes.”

                                  23   Marinelarena v. Barr, 930 F.3d 1039, 1048 (9th Cir. 2019) (en banc) (citing Moncrieffe v. Holder,

                                  24   569 U.S. 184, 194–95 (2013)). The Ninth Circuit’s holding closely tracked Moncrieffe, where the

                                  25   United States Supreme Court found that ambiguity in the record “means that the conviction did

                                  26   not ‘necessarily’ involve facts that correspond” to the federal offense, which thereby placed the

                                  27
                                                                                           9
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   burden on the government rather than the petitioner. Id. (citing Moncrieffe, 569 U.S. at 194–95)).

                                   2   The Ninth Circuit thus held that, irrespective of any statutory burdens of proof, the burden is on

                                   3   the government to conclusively prove a match under the modified categorical approach. Id. at

                                   4   1048–49. “[W]hether the record of conviction necessarily established the elements of the

                                   5   disqualifying federal offense ‘is a legal question with a yes or no answer.’” Id. at 1049 (quoting

                                   6   Almanza-Arenas v. Lynch, 815 F.3d 469, 489 (9th Cir. 2016) (en banc) (Watford, J., concurring)).

                                   7          Here, the BIA examined Petitioner’s conviction record to conclude that Petitioner had not

                                   8   “carried his burden of proving that his particular offense of conviction was for non-spousal

                                   9   abuse.” ECF No. 1-3 (“Sanchez Decl.”), Ex. F at 4. However, it is “well established” that BIA’s

                                  10   determination that Petitioner was convicted of spousal abuse is not entitled to deference. See

                                  11   Marmolejo-Campos v. Holder, 558 F.3d 903, 907 (9th Cir. 2009) (en banc). “The BIA has no

                                  12   special expertise by virtue of its statutory responsibilities in construing state or federal criminal
Northern District of California
 United States District Court




                                  13   statutes and, thus, has no special administrative competence to interpret the petitioner's statute of

                                  14   conviction.” Id. Moreover, the BIA erroneously flipped the burden on to Petitioner, despite

                                  15   United States Supreme Court precedent to the contrary. See Moncrieffe, 569 U.S. at 194–95

                                  16   (holding that the government must establish that record of conviction conclusively shows

                                  17   categorical match). Accordingly, the BIA’s decision that Petitioner was convicted of spousal

                                  18   abuse does not warrant deference, and the Court’s analysis of Petitioner’s statute of conviction is

                                  19   de novo. Id.

                                  20          As discussed above, the Ninth Circuit has drawn a sharp distinction between spousal

                                  21   victims, in which case a conviction under California Penal Code section 273.5 constitutes a CIMT,

                                  22   and non-spousal victims, in which case a conviction under section 273.5 does not. See Cervantes,

                                  23   772 F.3d at 588. Respondents try to avoid this conclusion by citing state intermediate appellate

                                  24   court cases that undermine the Ninth Circuit’s holding. Opp’n at 10–11 (citing People v. Burton,

                                  25   243 Cal. App. 4th 129, 135–36 (2015) (holding that Cal. Penal Code § 273.5 categorically

                                  26   involves moral turpitude); People v. Rodriguez, 5 Cal. App. 4th 1398, 1402 (1992) (same)).

                                  27
                                                                                          10
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   However, this Court is bound by the decisions of the Ninth Circuit until a state court of last resort

                                   2   renders a decision clearly irreconcilable with Ninth Circuit precedent. Cf. Miller v. Gammie, 335

                                   3   F.3d 889, 893 (9th Cir. 2003).

                                   4          The Court holds that Petitioner’s record of conviction does not “conclusively establish”

                                   5   that Petitioner was convicted of the elements of a crime involving moral turpitude. See

                                   6   Marinelarena, 930 F.3d at 1048. Specifically, under Marinelarena, the government must show

                                   7   that the record of conviction conclusively establishes that Petitioner was convicted of spousal

                                   8   abuse, as opposed to non-spousal abuse. Id.; see supra Section III.B.1 (discussing Ninth Circuit

                                   9   precedent that only section 273.5 convictions involving spousal victims are categorically a CIMT).

                                  10   The state’s Felony Complaint against Petitioner states:

                                  11          COUNT 2: PC273.5(a) (Felony)
                                              On or about November 17, 2017 at 8:33 PM, in the County of San Mateo, State of
                                  12          California, the crime of Injuring A Spouse, Cohabitant, Fiance, Boyfriend, Girlfriend
Northern District of California
 United States District Court




                                              Or Child’s Parent in violation of PC273.5(a), a Felony, was committed in that
                                  13
                                              [Petitioner] willfully inflicted corporal injury resulting in traumatic condition upon
                                  14          Confidential Victim, who was someone with whom the defendant had a dating
                                              relationship.
                                  15
                                       Sanchez Decl., Ex. G at 2 (emphasis added). This document does not unambiguously specify that
                                  16
                                       the victim was a spouse, and instead suggests that Petitioner and victim merely “had a dating
                                  17
                                       relationship.” Id. Petitioner entered a nolo contendere plea as to this count. Sanchez Decl., Ex. H
                                  18
                                       at 1. However, the Declaration Concerning a Plea or Change of Plea to Guilty or Nolo Contendere
                                  19
                                       simply lists his plea as to “273.5(a) P.C.,” with no further details. Id. This plea document thus
                                  20
                                       fails to move the needle as to the government’s burden.
                                  21
                                              In total, the record falls far short of “conclusively establish[ing] that the noncitizen was
                                  22
                                       convicted of” corporal injury of a spouse, see Marinelarena, 930 F.3d at 1048, which is the only
                                  23
                                       type of victim for which a section 273.5 conviction would constitute a CIMT, see Cervantes, 772
                                  24
                                       F.3d at 588. Indeed, the BIA agreed that the record was ambiguous: the BIA explicitly stated that
                                  25
                                       “[Petitioner’s] conviction record does not conclusively establish the identity of his victim or the
                                  26
                                       exact nature of his relationship to her.” See Sanchez Decl. Ex. F at 4. Accordingly, applying the
                                  27
                                                                                        11
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
                                   1   modified categorical approach, the Court finds that Vasquez’s section 273.5 conviction was not a

                                   2   crime involving moral turpitude. See, e.g., Marinelarena, 930 F.3d at 1054 (reversing BIA

                                   3   decision because petitioner’s record of conviction was ambiguous under modified categorical

                                   4   approach).

                                   5   III.   CONCLUSION
                                   6          Petitioner’s petition for writ of habeas corpus is GRANTED. Petitioner is ordered to be

                                   7   released within 60 days of the filing date of this order, unless the agency provides Petitioner with a

                                   8   new bond hearing before an Immigration Judge.

                                   9          Because the Court grants the habeas petition, the Court DENIES as moot Petitioner’s

                                  10   motion for a temporary restraining order, which seeks the same relief.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 26, 2019

                                  14                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                        12
                                  28   Case No. 19-CV-05251-LHK
                                       ORDER GRANTING PETITIONER'S PETITION FOR WRIT OF HABEAS CORPUS AND DENYING AS MOOT
                                       PETITIONER’S MOTION FOR TEMPORARY RESTRAINING ORDER
